RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2736-18T4

C.C.,

          Appellant,

v.

DIVISION OF MENTAL HEALTH
AND ADDICTION SERVICES,

     Respondent.
______________________________

                    Submitted January 8, 2020 – Decided January 28, 2020

                    Before Judges Haas and Mayer.

                    On appeal from the New Jersey Department of Human
                    Services, Division of Mental Health and Addiction
                    Services.

                    C.C., appellant pro se.

                    Gurbir S. Grewal, Attorney General, attorney for
                    respondent (Melissa H. Raksa, Assistant Attorney
                    General, of counsel; Tanjika Nicole Williams-Parks,
                    Deputy Attorney General, on the brief).

PER CURIAM
         C.C.1 appeals a final decision issued by the Medical Director of Trenton

Psychiatric Hospital (TPH) authorizing administration of psychotropic

medication without her consent. We affirm.

         C.C. was involuntarily committed to the care of TPH after being

diagnosed with schizophrenia. On January 30, 2019, Dr. Mohammad Bari,

C.C.'s     prescribing   psychiatrist,   completed   an   Involuntary   Medication

Administration Report (IMAR), recommending involuntary administration of

Geodon® and Ativan ® to treat C.C.'s schizophrenia. He reported C.C. was

"refusing medication intermittently. She [was] delusional, hostile and ha[d]

been threatening staff [and] accusing [them of] rape." According to the IMAR,

C.C. also threatened to shoot TPH staff. Although C.C. was counseled regarding

the benefits associated with the medications, Dr. Bari reported she was n ot

receptive to such treatment. While C.C. responded positively on Geodon ®, she

subsequently refused to take that medication, claiming she was "highly allergic,"

and the forced administration of Geodon ® made "[her] feel like [she was] dying."

         In accordance with protocols developed by the State Department of

Health, Division of Mental Health and Addiction Services (DMHAS), TPH's

Medical Director signed the IMAR and scheduled a panel review hearing. A


1
    We use initials to protect appellant's privacy. R. 1:38-3(f)(2).
                                                                           A-2736-18T4
                                           2
copy of the IMAR was hand-delivered to C.C. on February 1, 2019. A hearing

before a panel of three non-treating medical professionals was held on February

5, 2019. C.C. received notice of the hearing, and a Client Services Advocate

was appointed to assist her through the process.

      At the panel hearing, TPH presented testimony from C.C.'s prescribing

doctor who stated C.C. "expressed delusions she [was] being raped by staff and

patients causing her to accuse and threaten others. This cause[d] her to endanger

herself (by becoming a target for attack) and others." Without the medication,

the prescriber testified C.C. would likely cause serious harm to herself and

others.

      C.C. testified at the hearing. She claimed she didn't "need any medication

but in order to comply and get out of [TPH she would] take Abilify or

[Z]yprexa." According to C.C., "Clozaril and Geodon cause[d her] to have side

effects of dizziness and pal[l]or and cause[d her] to stay sedated all day."

      The panel approved the involuntary administration of medication,

concluding C.C. "achieved a higher level of care (due to improved behavioral

control)" "[w]hen compliant with medication."        The panel found sufficient

evidence to medicate C.C. without her consent "to target symptoms causing her

to endanger herself and others," authorized alternative treatment with Abilify ®


                                                                           A-2736-18T4
                                        3
or Zyprexa ®, and ordered monitoring for any side effects associated with

Geodon®.

      At the conclusion of the hearing, C.C. received the panel's decision. C.C.

timely appealed the panel's determination to TPH's Medical Director. The

Medical Director conducted a review and upheld the panel's February 5, 2019

decision, finding "[t]he recommended treatment is within the standard of care."

      In accordance with the February 5, 2019 decision, involuntary treatment

of C.C. was authorized for ninety days with periodic reviews every fourteen

days. During the periodic reviews of C.C.'s treatment progress, TPH staff

reported C.C. continued to refuse consent to medication and took the medication

intermittently. TPH staff and the Client Services Advocate assigned to C.C.

reported she remained delusional, paranoid, accusatory, and threatening. The

Client Service Advocate certified the administration of C.C.'s involuntary

medication complied with DMHAS policy.

      C.C. filed an appeal February 27, 2019. On appeal, C.C. argues she does

not have any mental illness requiring her to be medicated. She also contends

she is not a danger to herself or others.

      Our scope of review of an administrative agency's final determination is

limited. In re Herrmann, 192 N.J. 19, 27 (2007). "[A] 'strong presumption of


                                                                        A-2736-18T4
                                            4
reasonableness attaches'" to the agency's decision. In re Carroll, 339 N.J. Super.
429, 437 (App. Div. 2001) (quoting In re Vey, 272 N.J. Super. 199, 205 (App.

Div. 1993)). We will "not disturb an administrative agency's determinations or

findings unless there is a clear showing that (1) the agency did not follow the

law; (2) the decision was arbitrary, capricious, or unreasonable; or (3) the

decision was not supported by substantial evidence." In re Virtua-West Jersey

Hosp. Voorhees for a Certificate of Need, 194 N.J. 413, 422 (2008). The

appellant bears the burden to demonstrate grounds for reversal. McGowan v.

N.J. State Parole Bd., 347 N.J. Super. 544, 563 (App. Div. 2002).

      Applying this standard, we conclude TPH's decision to involuntarily

medicate C.C. was not arbitrary, capricious, or unreasonable. The decision by

TPH's Medical Director is supported by sufficient credible and unrefuted

evidence.   In addition, TPH followed the DMHAS involuntary medication

policies and procedures. 2    The decision was based on the judgment of



2
   The polices and procedures are contained in the agency's administrative
bulletins AB 5:04 (addressing informed consent), AB 5:04A (addressing the
emergency administration of psychotropic medications without consent); and
AB 5:04B (addressing the non-emergent administration of psychotropic
medications without consent). See State of N.J. Dep't of Human Servs., Div. of
Mental Health & Addiction Servs. Admin. Bulletins 5:04, 5:04A, 5:04B (June
4, 2012) https://www.state.nj.us/humanservices/dmhas/regulations/bulletins.


                                                                          A-2736-18T4
                                        5
independent clinicians following a hearing and subsequent administrative

appeal.

      Affirmed.




                                                                 A-2736-18T4
                                   6